NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ERIC L. REASE,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                       Case No. 2D19-1277
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Charles E. Roberts,
Judge.



PER CURIAM.

             Affirmed. See Simmons v. State, 779 So. 2d 298 (Fla. 2d DCA 1999).



VILLANTI, LaROSE, and BADALAMENTI, JJ., Concur.